DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 03/18/2021 amending Claims 1, 2, 9, 10, 13 and 15 – 20. Claims 1 – 3 and 6 – 22 are examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/18/2021 has been entered.

Claim Objections
Claims 10, 13, 21 and 22 are objected to because of the following informalities:  
in claim 10 lines 1-2 change “the porous disk” to - - the at least one porous disk - - for proper clarity and antecedent basis;
in claim 13 lines 1-2 change “the porous disk” to - - the at least one porous disk - - for proper clarity and antecedent basis;
in claim 21 lines 1-2 change “wherein at least two disk members are provided” to - - wherein the at least one disk member comprises at least two disk members - - 
in claim 22 lines 1-2 change “wherein at least two disk members are provided” to - - wherein the at least one disk member comprises at least two disk members - - for proper clarity and antecedent basis.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3 and 6 – 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 15 recite “the at least one porous disk is adjusted according to an amount of the reduction in pressure around the swirler” and claim 20 recites “the at least 
Claim 10 recites “each of the at least two porous disks extends from an outer peripheral surface of the injection cylinder to an inner peripheral surface of the shroud”.  There is not support for the instant limitation in the original disclosure because claim 1 specifies that the all the disks are adjusted.  Applicant specification states that the porous disk 2300 either 1) abuts the inner surface of the shroud 2500; or 2) is formed to be spaced a predetermined distance from inner surface of shroud 2500 (see par. [0057]) where the predetermined distance is adjusted based on the magnitude of expected pressure reduction when the swirler is in use.  The second scenario above is consistent with claim 1.  Therefore none of the disks of claim 1 extend to the inner surface of the shroud.
Claim 13 recites “a first porous disk ….. extends from an outer peripheral surface of the injection cylinder to an inner peripheral surface of the shroud”.  There is not support for the instant limitation in the original disclosure because claim 1 specifies that the all the disks are adjusted.  Applicant specification states that the porous disk 2300 either 1) abuts the inner surface of the shroud 2500; or 2) is formed to be spaced a predetermined distance from inner surface of shroud 2500 (see par. [0057]) where the predetermined distance is adjusted based on the magnitude of expected pressure reduction when the swirler is in use.  The second scenario above is consistent with 
Claims 17 and 18 each recite “each of the at least two porous disks extends from an outer peripheral surface of the injection cylinder to an inner peripheral surface of the shroud”.  There is not support for the instant limitation in the original disclosure because claim 15 specifies that the all the disks are adjusted.  Applicant specification states that the porous disk 2300 either 1) abuts the inner surface of the shroud 2500; or 2) is formed to be spaced a predetermined distance from inner surface of shroud 2500 (see par. [0057]) where the predetermined distance is adjusted based on the magnitude of expected pressure reduction when the swirler is in use.  The second scenario above is consistent with claim 15.  Therefore none of the disks of claim 15 extend to the inner surface of the shroud.
Claim 19 recites “a first porous disk ….. extends from an outer peripheral surface of the injection cylinder to an inner peripheral surface of the shroud”.  There is not support for the instant limitation in the original disclosure because claim 15 specifies that the all the disks are adjusted.  Applicant specification states that the porous disk 2300 either 1) abuts the inner surface of the shroud 2500; or 2) is formed to be spaced a predetermined distance from inner surface of shroud 2500 (see par. [0057]) where the predetermined distance is adjusted based on the magnitude of expected pressure reduction when the swirler is in use.  The second scenario above is consistent with claim 15.  Therefore none of the disks of claim 15 extend to the inner surface of the shroud.
There does not appear to be support in the original disclosure for the limitation “all disk members being the same size” in claim 21.  Newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure (MPEP 2163 I. B.)  The newly added limitation is not an inherent feature of gas turbines and there is no express support.  There also does not appear to be implicit support. Claim 20 requires at least one disk be adjusted so that there is a predetermined distance between shroud and disk. Claim 21 requires more than one disk.  The only embodiment that includes a predetermined distance and also more than one disk is fig. 14.  Fig. 14 also requires that at least one disk not have a predetermined distance (i.e., disk 2303).  Therefore there does not appear to be support for all the disks being the same size because there would be no disk abutting the shroud.
Claims dependent thereon are rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3 and 6 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 each recite “the at least one porous disk is adjusted according to an amount of the reduction in pressure around the swirler” and claim 20 recites “the 
Claims dependent thereon are rejected for the same reasons.

Examiner Comment
The phrase “the least one porous disk is adjusted according to an amount of the reduction in pressure around the swirler” in claims 1 and 15 and the phrase “the at least one disk member is adjusted according to an amount of the reduction in pressure around the swirler” in claim 20 are interpreted as a product by process claim wherein the diameter of disk is selected before assembly to correspond to an amount of reduction in pressure around the swirler when the fuel nozzle is in use after the fuel nozzle is assembled.  Applicant specification states that the porous disk 2300 either 1) abuts the inner surface of the shroud 2500; or 2) is formed to be spaced a predetermined distance from inner surface of shroud 2500 (see par. [0057]) where the predetermined distance is adjusted based on the magnitude of expected pressure reduction when the swirler is in use.  Stokes is consistent with scenario 1) above however no teaching was found regarding a disk spaced from the shroud.  
Therefore disk of Stokes was not able to be modified to arrive at the claimed invention and the closest combination to the claimed invention is Shigemi (JPH11248157A) in view Stokes (US Patent 6026645) wherein downstream swirler of base structure of Shigemi is replaced with porous disk taught by Stokes (see par. 22 of the final office action for example before newly amended claims).
In support of the above interpretation there is no discussion of a control system for 
See citation of closest prior art in par. 52 of the final office action mailed on 02/10/2021.  Other relevant art considered before the writing of this office action appears in the attached form 892.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARC AMAR/
Examiner
Art Unit 3741


/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741